DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7-15, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,335,261. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claim of U.S. Patent No. 10,335,261. The difference in the terminology used would be obvious to one of ordinary skill in the art. 
Specifically, the claimed limitations of claims 1, 2, 7-11, 15, and 20-24 are all found in claims 1, 2, 6-11, and 16-20 of U.S. Patent No. 10,335,261, respectively. Furthermore, the claim limitations of claims 12-14 are found in claim 1 of U.S. Patent No. 10,335,261.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-15, 20-24, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 31 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 1, “substantially concentric” in the last two lines is a relative term in which it is not clear how offset from the center of the vessel lumen the first lumen is. 
	In claim 1, “substantially straight” is a relative term since it is unclear if the line is straight, a bit wavy, or with a small angle. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 15, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (5,824,082).
Brown discloses the following claimed limitations:
Claim 1: An apparatus comprising: a filter (14); and a frame (12) having a first end and a second end (see figure below), wherein the frame includes a first support (see figure below where the 1st support extends from the first end point (where arrow is located) to the 2nd end point (where arrow is located) at one side of the frame) and a second support (see figure below where the 1st support extends from the first end point (where arrow is located) to the 2nd end point (where arrow is located) at the other side of the frame) each continuously extending from the first end to the second end (see figure below), wherein the first support is coupled to a first side of the filter (see figure below) and the second support is coupled to an opposite side of the filter (see figure below), wherein the frame and the filter together define a first lumen (Fig. 3 where it is the lumen in the constrained condition inside the delivery device), wherein the frame has shape memory (Col. 2 Lines 40-45) and is movable between a first position in which the first lumen has a first diameter and a second position in which the first lumen has a second diameter (Fig. 1-3 where it is capable of moving to a second position with a second lumen as it expands once delivered. For example if the device is delivered to a vessel or tubular duct it will expand to the size of the duct and it would form the second lumen which would be bigger than the first since the catheter has to be smaller than the vessel or duct in order to deliver the device.), and wherein the first diameter is smaller than the second diameter (by delivering the device to a vessel or tubular duct it will expand to the size of the duct and it would form the second lumen which would be bigger than the first since the catheter has to be smaller than the vessel or duct in order to deliver the device), wherein the frame and filter together are configured such that an entire length of the apparatus from the first end of the frame to the second end of the frame is configured to be circumferential to a second lumen of a target vessel in the second position (the device of Brown is fully capable of performing this function as explained above, if the device is placed in a vessel or duct it would expand to the size of the vessel or duct and it would be circumferential to the lumen of the vessel or duct where it was delivered), and wherein an entire length of the first lumen defined by the frame and the filter is configured to be substantially concentric with the second lumen of the target vessel in the second position (the device of Brown is fully capable of performing this function as explained above, if the device is placed in a vessel or duct it would expand to the size of the vessel or duct and it would be substantially concentric to the lumen of the vessel or duct where it was delivered).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    747
    703
    media_image1.png
    Greyscale

Claim 2: Wherein, in the first position, at least a portion of the filter coupled to the first support and at least a portion of the filter coupled to the second support overlap each other along a length of the first support and a length of the second support (Fig. 3 where the device is rolled causing an overlap).
Claim 3: Wherein in the second position, at least a portion of the filter coupled to the first support and at least a portion of the filter coupled to the second support (i) overlap each other along the length of the first support and the length of the second support, (ii) have an overlapping region and a spaced apart region, or (iii) are arranged spaced apart such that there is a gap between the first support and the second support (where the device is capable of ending in such a position once delivered since the configirations depends on the size of the vessel or duct where it is delivered since it will expand on the walls of the vessel or duct). 
Claim 7: Wherein the filter comprises a plurality of shape memory wires (Col. 2 Lines 40-45).
Claim 8: Wherein the plurality of shape memory wires are woven together in a cross-hatch pattern (Fig. 1-3 and Col. 2 Lines 40-45).
Claim 9: Wherein the plurality of shape memory wires are disposed within a filter media, and wherein the filter media is porous, cross-hatched or multilayered (Fig. 1-3 and Col. 2 Lines 35-60).
Claim 10: Wherein the plurality of shape memory wires are curved to bias the frame to the second position (Fig. 1-3 and Col. 2 Lines 35-60).
Claim 15: A deployment shaft (Col. 1 Lines 5-12) coupled to the second end of the frame, wherein the deployment shaft is detachable from the frame (Col. 1 Lines 5-12 and Col. 2 Line 64-Col 3 Line 8)
Claim 24: Wherein the filter comprises material selected from the group consisting of a polyethylene terephthalate (PET) knit fabric, dacron, polyester, polycaprolactone, polyethylene, polypropylene, polyvinylchloride, polyethersulfone, polylactide, polyglycolide, polyethersulfone, polyetrafluoroethylene, polyetheretherketone, polysulfone, and polypropylene (Col. 1 Lines 63-66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 15, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (4,877,030) in view of Houser et al. (6,149,681).
Claim 1: 
Beck discloses an apparatus comprising: a filter (1); and a frame (combination of 2 and 3) having a first end and a second end (see figure below), wherein the frame includes a first support (see figure below where the 1st support extends from the first end point (where arrow is located) to the 2nd end point (where arrow is located) at one side of the frame) and a second support (see figure below where the 1st support extends from the first end point (where arrow is located) to the 2nd end point (where arrow is located) at the other side of the frame) each continuously extending from the first end to the second end (see figure below), wherein the first support is coupled to a first side of the filter (see figure below) and the second support is coupled to an opposite side of the filter (see figure below), wherein the frame and the filter together define a first lumen (Fig. 2), wherein the frame is movable between a first position in which the first lumen has a first diameter and a second position in which the first lumen has a second diameter (diameter in Fig. 3) (Fig. 1-3) and wherein the first diameter is smaller than the second diameter (Fig. 2-3), wherein the frame and filter together are configured such that an entire length of the apparatus from the first end of the frame to the second end of the frame is configured to be circumferential to a second lumen of a target vessel in the second position (Fig. 2-3 where it is capable of performing this function since once placed in the vessel it would expand to the size of the vessel and it would be circumferential to the lumen of the vessel), and wherein an entire length of the first lumen defined by the frame and the filter is configured to be substantially concentric with the second lumen of the target vessel in the second position (Fig. 2-3 where it is capable of performing this function since once placed in the vessel it would expand to the size of the vessel and it would be substantially concentric to the lumen of the vessel).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image2.png
    657
    795
    media_image2.png
    Greyscale

Beck discloses the claimed invention except for the frame being made of a shape memory material. 
Houser discloses a device in the same field as Beck, including a frame (structural layer 38) being made of a shape memory material (Col. 7 Lines 20-25). 
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a shape memory material in view of Houser, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Beck further discloses the following claimed limitations:
Claim 2: Wherein, in the first position, at least a portion of the filter coupled to the first support and at least a portion of the filter coupled to the second support overlap each other along a length of the first support and a length of the second support (Fig. 1-3 where the device is rolled causing an overlap).
Claim 3: Wherein in the second position, at least a portion of the filter coupled to the first support and at least a portion of the filter coupled to the second support (i) overlap each other along the length of the first support and the length of the second support, (ii) have an overlapping region and a spaced apart region, or (iii) are arranged spaced apart such that there is a gap between the first support and the second support (Fig. 1-3 where the device is capable of ending in such a position once delivered since the configurations depends on the size of the vessel where it is delivered since it will expand on the walls of the vessel). 
Claim 15: A deployment shaft (5) coupled to the second end of the frame (Fig. 4a-6 where the device is coupled to the balloon), wherein the deployment shaft is detachable from the frame (Fig. 4a-6 where it detaches from the balloon once in the delivery position).
Claim 21: Wherein the filter has a thickness ranging from about 0.001 mm to about 0.5 mm (Claim 4).
Claim 22: Wherein the first lumen defined by the frame and the filter in the second position has a diameter ranging from about 5 mm to about 160 mm (Col. 2 Lines 45-52).
Claim 23: Wherein the length of the frame from the first end to the second end ranges from about 30 mm to about 250 mm (Col. 2 Lines 45-52).
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (4,877,030) in view of Houser et al. (6,149,681) and further in view of Pinchuk (6,929,659).
Beck in view of Houser further discloses the claimed invention except for the filter being made of a shape memory material. 
Pinchuk another well known stent wherein the filter comprises a plurality of shape memory wires (Col. 1 Line 24-Col. 2 Line 27); wherein the plurality of shape memory wires are woven together in a cross-hatch pattern (Fig. 1-7 and Col. 1 Line 24-Col. 2 Line 27);  wherein the    plurality of shape memory wires are disposed within a filter media, and wherein the filter media is porous, cross-hatched or multilayered (Fig. 1-7 and Col. 1 Line 24-Col. 2 Line 27); wherein the plurality of shape memory wires are curved to bias the frame to the second position (Fig. 1-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a shape memory material in view of Pinchuk, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (4,877,030) in view of Houser et al. (6,149,681) and further in view of Johnson et al. (2008/0147111).
Claim 11:
Beck in view of Houser discloses all the limitations disclosed above however Beck in view of Houser is silent with regards to the frame having a torsion spring as claimed.
Johnson discloses (see entire document) an apparatus comprising: a filter (115, 560); and a frame (100) having a first end (102) and a second end (104), wherein the frame includes a first support (106) and a second support (110) extending between the first end and the second end (Fig. 2-13c and 65a-f), wherein at least the first support and the second support of the frame are coupled to at least a portion of a periphery of the filter (Fig. 2-13c and 65a-f), wherein the frame and the filter together define a first lumen (Fig. 10b, 11, 12a, 13b, 15, 16b, 64a-b, and 65a-f) wherein the frame has shape memory ([0082] and [0097]) and is movable between a first position in which the first lumen has a first diameter and a second position in which the lumen has a second diameter (Fig. 62a-78f and 123a-126d), and wherein the first diameter is smaller than the second diameter (Fig. 62a-78f and 123a-126d where the lumen is smaller in the first configuration since it is inside the delivery sheath which compresses it); wherein the frame and filter together are configured such that the apparatus is configured to be circumferential to a second lumen of a target vessel in the second position (Fig. 64a-65f note that a portion of the device is circumferential to the vessel), and wherein an entire length of the first lumen defined by the frame and the filter is configured to be substantially concentric with the second lumen of the target vessel in the second position (Fig. 64a-65f where the entire length of the lumen is concentric since it shares the same center throughout as seen in Fig. 65a-f).
Johnson further discloses that the frame comprises a first torsion spring (112, [0197]) arranged at the first end of the frame and a second torsion spring arranged at the second end of the frame ([0197]).
 It would have been obvious to one of ordinary skill in the art to modify the frame to include torsion springs as claimed in view of the teachings of Johnson, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Claim 20:
Beck in view of Houser discloses the claimed invention except for the filter is configured to prevent the passage therethrough of particles having a diameter than about 10 um, greater than about 50 um, greater than about 100 um, greater than about 250 um, or greater than about 500 um.  
Johnson discloses that the filter is configured to prevent the passage therethrough of particles having a diameter than about 10 um, greater than about 50 um, greater than about 100 um, greater than about 250 um, or greater than about 500 um ([0150]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a filter that is configured to prevent the passage therethrough of particles having a diameter than about 10 um, greater than about 50 um, greater than about 100 um, greater than about 250 um, or greater than about 500 um.  , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05
Allowable Subject Matter
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 6/6/22 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771